*711The Supreme Court properly denied that branch of the defendant’s motion which was to vacate a stipulation of settlement dated December 11, 1997, and so much of the judgment of divorce as related to maintenance, child support, and equitable distribution.
A separation agreement or stipulation of settlement which is fair on its face will be enforced according to its terms unless there is proof of fraud, duress, overreaching, or unconscionability (see Wilson v Neppell, 253 AD2d 493). Additionally, a final judgment may not be vacated on the grounds of fraud or misconduct where the moving party had knowledge of the fraud or misconduct before the entry of the final judgment (see McGovern v Getz, 193 AD2d 655). Here, the defendant did not establish fraud, duress, overreaching, or unconscionability. Moreover, the defendant was aware of the assets that he now claims were hidden prior to the trial and the date that the parties entered into the stipulation of settlement.
The defendant’s remaining contentions are without merit. Santucci, J.P., Schmidt, Townes and Cozier, JJ., concur.